Citation Nr: 1219526	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include patellofemoral pain syndrome.

2. Entitlement to service connection for a left knee disability, to include patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was previously before the Board in June 2011 when the Board denied the Veteran's claims of service connection for bilateral knee disorders.  In November 2011, the Board vacated the June 2011 decision and remanded the claims for the RO to schedule a hearing, as per the Veteran's request.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in February 2012.  The record contains a transcript of that hearing.
 

FINDINGS OF FACT

 1. The Veteran's right knee disorder is not a result of her active service.
 
2.  The Veteran's left knee disorder is not a result of her active service. 




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right knee disability, to include patellofemoral pain syndrome, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2. The criteria for a grant of service connection for a left knee disability, to include patellofemoral pain syndrome, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011). 
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in September 2009 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA outpatient treatment records.  Additionally, the Veteran was afforded a VA examination in October 2009.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

The Veteran contends that she has bilateral knee disorders that began in service and that she has continuously experienced symptoms of this disorder since she was discharged.  As the preponderance of the evidence is against finding either a medical relationship between the Veteran's knee disorders and service or a continuity of symptomatology since the in-service event, the Veteran's claims of service connection for bilateral knee disorders are denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim. See 38 C.F.R. § 3.303(b). Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records reflect that in June 2003, she complained of left knee pain. The assessment was left knee strain, and she was put on limited duty for seven days.  In January 2004, she complained of knee pains.  PULHES profiles from August 2003, September 2003, January 2004, January 2005, February 2005, and February 2006 show a score of 1 for the lower extremities, indicating that she had a "high level of fitness" as to that aspect.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  

An August 2006 examination for complaints of low back pain shows that the Veteran's knees were normal and no abnormalities were noted.  An October 2006 examination for complaints of bilateral shin splints provides that the Veteran's knees had full active range of motion, bilaterally.  A December 2006 list of medical problems does not contain any annotation of a knee disorder or pain.  

At the Veteran's January 2007 separation medical examination report, she stated that she was well; her only chronic medical problem was low back pain, and she had no other complaints or concerns at that time. Examination results were negative for symptoms, findings, or diagnoses about her knees.  Her PULHES profile included a score of 1 for the lower extremities.  

Post-service medical records include a May 2008 private History and Physical done for a fertility consultation. At that time, the Veteran denied joint and muscle pain. On examination, her gait was normal. 

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the Veteran's claims file, and set forth the relevant history, the Veteran's subjective complaints, and the examination results. The examiner diagnosed mild patellofemoral pain syndrome, bilaterally, left worse than right. 

In a January 2010 addendum, the VA examiner noted that the Veteran was diagnosed with a left knee strain in June 2003, reported knee pain in January 2004 with no documented specifics, denied knee pain on discharge in January 2007, and denied knee pain in May 2008.  The examiner stated that because the Veteran was not diagnosed with patellofemoral pain syndrome during active duty and did not report any knee pain after 2004, the Veteran's left patellofemoral pain syndrome was less than likely related to her time in service or her diagnosed left knee strain. The examiner further noted that there was no documentation of specific right knee pain during active duty, and the Veteran denied knee pain in May 2008. The examiner stated that, therefore, her right knee patellofemoral pain syndrome was not related to her service. 

The Veteran appeared at a Board hearing before the undersigned Veterans Law Judge in February 2012.  She testified that she initially injured her knees while running an obstacle course during service.  Since that time, she continued to experience symptoms of knee pain, but she consistently treated with Motrin for pain relief.  She also testified that during service, her duties included foot patrols and observations patrols with constant walking, during which she carried heavy equipment.  While the Veteran admitted that she did not complain of or report knee pain during her discharge examination, she stated that the Motrin eased her pain and therefore, she did not have symptoms of pain at that time.  

Based on the evidence of record, the preponderance of the evidence is against the Veteran's claims.  The Veteran's separation report shows that she did not complain of knee pain upon discharge from service and a clinical evaluation of her lower extremities was normal.  As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The VA examiner opined that the Veteran's bilateral knee disorders are less likely related to her in-service knee strain because there was no documented right knee pain or injury during service and between the instance of her left knee complaints and the present claim, the Veteran denied knee symptoms, thereby negating her contentions of a continuity of symptomatology.  There are no medical opinions supporting her claim.  Therefore, the Board finds the preponderance of the objective medical evidence to be against the Veteran's claim.  

The Veteran may also succeed in her claim by showing a continuity of symptomatology.  However, while she has reported of continuity of symptoms since service, her report is contradicted by the August 2006 examination, her separation examination, her separation Report of Medical History, and the May 2008 fertility examination. See Caluza, 7 Vet. App. at 511-512 (the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). There is no evidence of any knee disability in between her in-service complaints of knee pain in 2003 and 2004 and her September 2009 complaints.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).
 
The Board has also considered the Veteran's lay statements and sworn testimony regarding the etiology of her disability.  While the Board finds the Veteran competent to testify as to her symptoms, her assertions have been investigated by a competent medical examiner, and found to be not supportive of a diagnosis linked to military service, as in the third prong of Jandreau, discussed above. The VA examination report reflects review of the Veteran's treatment records and provides a reasoned medical opinion. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the medical evidence more probative than the Veteran's unsupported lay contentions.  See Layno, supra; Bostain, supra; Routen, supra. 

Furthermore, her statement regarding the continuity of symptoms is not credible in light of the records showing that she did not have complaints of knee pain upon discharge and until the current claim.  Although she testified that she treated with Motrin and therefore did not complain of symptoms, the Board notes that a February 2005 record shows the Veteran used Motrin for headaches.  The most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for a bilateral knee disability. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).   

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a right knee disability, to include patellofemoral pain syndrome is denied.

Service connection for a left knee disability, to include patellofemoral pain syndrome is denied.

	
____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


